                    Case 1:17-cv-01431-NONE-JLT Document 86 Filed 09/11/20 Page 1 of 2
                1    STEPHANIE VIRREY GUTCHER (SBN 277833)
                     SCHOOLS LEGAL SERVICE
                2    1300 17th Street (93301)
                3    P. O. Box 2445
                     Bakersfield, CA 93303
                4    Telephone: 661/636-4830
                     Facsimile: 661/636-4843
                5    Email: sls@kern.org
                6
                     Attorneys for Defendant Tehachapi Unified School District
                7
                                                  UNITED STATES DISTRICT COURT
                8
                                                 EASTERN DISTRICT OF CALIFORNIA
                9
                     K.M., a minor, by and through her Parent     )   Case No. 1:17-cv-01431-NONE-JLT
            10       and Guardian ad Litem, BRENDA                )
                     MARKHAM,                                     )   STIPULATION AND ORDER
            11                                                    )   RESETTING BRIEFING
                                            Plaintiff,            )   SCHEDULE
            12                                                    )
                                    v.                            )   (Doc. 85)
            13                                                    )
                     TEHACHAPI UNIFIED SCHOOL                     )
            14       DISTRICT,                                    )
                                                                  )
            15                              Defendant.            )
                                                                  )
            16
            17              IT IS HEREBY STIPULATED by and between counsel for Defendant, Stephanie
            18       Virrey Gutcher, and counsel for Plaintiff, Andréa Marcus, that the briefing schedule be re-
            19       set as follows:
            20              1.      Defendant’s Responsive Brief, currently due on September 11, 2020, will
            21                      now be due September 18, 2020;
            22              2.      Plaintiff’s Reply Brief, currently due on September 16, 2020, will now be
            23                      due September 25, 2020.
            24              This request is made due to Defendant’s counsel’s suddenly inundated schedule.
            25       Many of defense counsel’s clients are working as quickly as possible to re-open their
            26       SDC classes, special education services, and get approval for in-person assessments.
            27       As such, much of counsel’s week has been filled with last minute Zoom meetings,
            28       conferences, and applications to allow schools to start in-person instruction by the end of
SCHOOLS
LEGAL
SERVICE
P.O. BOX 2445
BAKERSFIELD
CALIFORNIA
93303                                                         1
                                                                        ______________________________________________
                     Case No. 1:17-cv-01431-NONE-JLT                    Stip/[Proposed] Order Resetting Briefing Schedule
                    Case 1:17-cv-01431-NONE-JLT Document 86 Filed 09/11/20 Page 2 of 2
                1    September for our most fragile students. Moreover, new cohort guidance was released
                2    on Friday, September 4, 2020, allowing a mix and match of teacher:student ratios, which
                3    allowed many more of our classes to re-open.
                4           Defense counsel is requesting a single week extension to file the responsive brief.
                5    Defense counsel emailed opposing counsel and opposing counsel agreed to the one-
                6    week extension.
                7           IT IS SO STIPULATED.
                8                                                   SCHOOLS LEGAL SERVICE
                9
            10
                     Dated: September 11, 2020                      By: _   Stephanie Virrey Gutcher                _
                                                                             STEPHANIE VIRREY GUTCHER
            11                                                               Attorneys for Defendant
                                                                             Tehachapi Unified School District
            12
            13                                                      LAW OFFICES OF ANDRÉA MARCUS

            14
            15
                     Dated: September 11, 2020                      By: _   Andréa Marcus                            _
                                                                             ANDRÉA MARCUS
            16                                                               Attorneys for Plaintiff K.M.
            17
            18                                              ORDER

            19
            20       IT IS SO ORDERED.
            21
                        Dated:     September 11, 2020                   /s/ Jennifer L. Thurston
            22                                                    UNITED STATES MAGISTRATE JUDGE
            23
            24
            25
            26
            27
            28
SCHOOLS
LEGAL
SERVICE
P.O. BOX 2445
BAKERSFIELD
CALIFORNIA
93303                                                         2
                                                                       ______________________________________________
                     Case No. 1:17-cv-01431-NONE-JLT                   Stip/[Proposed] Order Resetting Briefing Schedule
